        Case 2:19-cr-00249-JCM-BNW Document 29 Filed 01/14/20 Page 1 of 2



 1

 2
 3
 4   ELLER LAW, LLC.
     CRYSTAL ELLER, ESQ.
 5
     Nevada Bar #4978
 6   104 S. Jones Blvd.
     Las Vegas, Nevada 89107
 7
     Telephone (702) 685-6655
 8   Facsimile (702) 804-5090
 9   Email: crystal@crystalforthepeople.com
     Attorney for Defendant
10

11                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEVADA
12

13    UNITED STATES OF AMERICA,                     ) CASE NO: 2:19-cr-00249-JCM-BNW
14                            Plaintiff,            )
                                                    )
15                -vs-                              )
                                                    )
16                                                  )

17    ETHAN ELLIOT ERHARDT,                         )
                                                    )
18                             Defendant.           )
19
     _____________________________)
20
                              SUBSTITUTION OF ATTORNEY
21
           ETHAN ELLIOT ERHARDT, Defendant, hereby agrees and consents to the
22
23   substitution of, CRYSTAL ELLER, ESQ., 104 S. Jones Blvd. Las Vegas, Nevada 89107,

24   702-685-6655 as attorney of record in place and stead of: DAMIAN R. SHEETS ESQ.

                   ~.01
25
     DATED this                 day of January 2020.
26



~:                                                      ~DT
                                              -1-
             Case 2:19-cr-00249-JCM-BNW Document 29 Filed 01/14/20 Page 2 of 2

"

     1          DAMIAN R. SHEETS, ESQ., ATTORNEY AT LAW, hereby agrees and consents
     2
         to the substitution of, CRYSTAL ELLER, ESQ., in his place and stead of as the attorney
     3
     4   of record for Defendant, ETHAN ELLIOT ERHARDT.

     5
     6   DATED this   --· ~"---3~--    day of January 2020.
     7
     8
     9                                                       AT
    10                                                       Mayfield Gruber & Sheets
                                                             726 S. Casino Center Blvd. Ste 211
    11
                                                             Las Vegas, NV 89101-6742
    12
    13
          I am duly admitted to practice in this District.
    14    Above substitution accepted.

                       I 7' .;L.
    15
         DATED this                day of January 2020.
    16
    17
    18
    19   CRYSTAL ELLER, ESQ.
         RETAINED COUNSEL
    20
    21
             IT IS SO ORDERED                   APPROVED
    22
    23       DATED: January 15, 2020
    24
    25   DATED _ _ _ __
    26                                       UNITED STATES DISTRICT JUDGE
             __________________________________________________
    27       BRENDA WEKSLER
    28
             UNITED STATES MAGISTRATE JUDGE



                                                      -2-
